Citation Nr: 0308688	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased rating for blindness in the 
right eye, currently evaluated as 30 percent disabling.  

2.  Competency to handle disbursement of funds.  

WITNESS AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  


REMAND

A remand is required in this appeal so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

During the pendancy of this claim, there has been a 
substantial change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement. See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claims currently on appeal.  
Although the RO has addressed VCAA development with respect 
other issues not the subject of this appeal (service 
connection for diabetes), it has not developed the claims 
currently on appeal-entitlement to an increased rating for 
blindness in the right eye and the issue of competency to 
handle the disbursement of funds-in accordance with the VCAA.  

In that connection, the record reflects that there may be 
evidence pertinent to the veteran's claims that has not been 
obtained and associated with the veteran 's claims file.  

Specifically, the veteran underwent an ACT-3 evaluation, 
which is an evaluation for the purpose of determining whether 
the veteran was competent to stand trial, at the State 
Hospital in March 2001.  In addition, a notice to the 
Department of Veterans Affairs of Veterans of veterans 
Incarcerated in Penal Institutions, received in August 2002, 
shows that the veteran was released to the Arkansas State 
Hospital in June 2002.  Records from this institution should 
be obtained and associated with the veteran's claims file.  

The veteran was involved in legal proceedings (felony 
charges) before the Sixth Judicial Circuit, Seventh Division 
Court and a determination was rendered as to whether the 
veteran was competent to stand trial in 2001 or 2002.  The 
veteran was acquitted of the felony charges by reason of 
mental disease or defect.  A copy of the proceedings should 
be obtained and associated with the veteran's claims file.  

In addition, the record reflects that the veteran is 
receiving Social Security Disability benefits.  Those records 
have not been requested and associated with the veteran's 
claim file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and the 
development required by the VCAA are 
completed.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In this 
regard, the RO should contact the veteran 
and inform him of the types of 
documentation that can serve as evidence 
in regard to his current claims.

2.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain the veteran's medical records from 
the Arkansas State Hospital, including a 
copy of the report of the ACT-3 
competency review performed in March 2001 
and all medical records treatment records 
since August 2002.  

3.  The RO should request the disability 
determination and supporting 
documentation from the Social Security 
Administration.  Associate all records 
received with the claims file.  

4.  The RO should obtain a copy of any 
the judicial proceedings regarding the 
veteran's competency to stand trial for a 
felony offense dated in 2001or 2002, 
before the Sixth Judicial Circuit, 
Seventh Division Court.

5.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken. If any development 
is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  This includes 
obtaining a current examination of the 
veteran's vision in order to rate his 
vision disorder using current medical 
findings.  

6.  The RO should then readjudicate the 
aforementioned claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




